
	
		I
		111th CONGRESS
		1st Session
		H. R. 3283
		IN THE HOUSE OF REPRESENTATIVES
		
			July 21, 2009
			Mr. Rodriguez
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to allow for
		  reimbursement of certain travel at a set rate, and for other
		  purposes.
	
	
		1.Travel reimbursement for
			 veterans receiving treatment at facilities of the Department of Veterans
			 Affairs
			(a)In
			 generalSection 111 of title 38, United States Code, is
			 amended—
				(1)in subsection (a),
			 by striking traveled, and inserting (at a rate of 41.5
			 cents per mile),; and
				(2)by amending subsection (g) to read as
			 follows:
					
						(g)Not later than December 1 of each year, the
				Secretary shall submit to Congress a report on the amount of travel expenses
				paid by the Secretary under this section during the preceding fiscal
				year.
						.
				(b)Clarification of
			 relation to public transportation in veterans health administration
			 handbookNot later than 30 days after the date of the enactment
			 of this Act, the Secretary of Veterans Affairs shall revise the Veterans Health
			 Administration Handbook to clarify that an allowance for travel based on
			 mileage paid under section 111(a) of title 38, United States Code, may exceed
			 the cost of such travel by public transportation regardless of medical
			 necessity.
			
